DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

Claims Status

2.	The response filed on 10/05/2022 has been entered and made of record.
3. 	Claim 1 has been cancelled.
4.	Claims 2-22 have been added.
5.	Claims 2-22 are currently pending.

                                                            Terminal Disclaimer 
6.	The terminal disclaimer filed on 10/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 14/986,292 has been reviewed and is accepted. The terminal disclaimer has been recorded. [Note: Regarding non-statutory obviousness-type double patenting rejection, examiner acknowledged that applicant filed the terminal disclaimer with application no. 14/986,292, however, newly added claim set is more related to parent application no. 16/398, 306 and non-statutory obviousness-type double patenting rejection (related to parent application no. 16/398, 306) is maintained until such time as the application is in condition for allowance and/or filing a terminal disclaimer].



Information Disclosure Statement
7.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 06/12/2022.

Double Patenting
8.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 2-22 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1 of Patent No.(US 10,893,525 B2). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application and Patent No.( US 10,893,525 B2) both disclose the method of determining a starting OFDM symbol of a shared channel for data transmission in the subframe based on the first information; and receiving data on the shared channel for data transmission in the subframe. The claims recited in the instant application are broader version of the claims recited in Patent No.( US 10,893,525 B2). 

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL. The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
10.	Claims 2-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 recites “receiving, at a terminal, a first message, the first message comprising a first set of parameters and a second set of parameters, wherein the first set of parameters comprises first information which indicates a first Orthogonal Frequency Division Multiplexing (OFDM) symbol and the second set of parameters comprises second information which indicates a second OFDM symbol”.
Claim 3 recites “the third information comprises an identifier which consists of four bits which designates the first set of parameters among four candidate sets of parameters”.
Nowhere in the specification discloses “the first set of parameters comprises first information which indicates a first Orthogonal Frequency Division Multiplexing (OFDM) symbol and the second set of parameters comprises second information which indicates a second OFDM symbol” and “an identifier which consists of four bits which designates the first set of parameters among four candidate sets of parameters”.
Current specification (page 18, line 6, page 19, line 4 of the originally submitted specification) only discusses:

    PNG
    media_image1.png
    675
    698
    media_image1.png
    Greyscale

In view of the specification and the priority application, no discussion about the limitations wherein “the first set of parameters comprises first information which indicates a first Orthogonal Frequency Division Multiplexing (OFDM) symbol and the second set of parameters comprises second information which indicates a second OFDM symbol” and “an identifier which consists of four bits which designates the first set of parameters among four candidate sets of parameters” as recited in the claim 15.
In view of the above analysis, the instant specification and the previous applications claimed for a priority fails to support an adequate written description of the current claim. Thus, the instant claim introduces elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. Under 35 U.S.C. 119(e), the written description and drawing(s) (if any) of the provisional application must adequately support and enable the subject matter claimed in the nonprovisional application that claims the benefit of the provisional application. In New Railhead Mfg., L.L.C. v. Vermeer Mfg. Co., 298 F.3d 1290, 1294, 63 USPQ2d 1843, 1846 (Fed. Cir. 2002), the court held that for a nonprovisional application to be afforded the benefit date of the provisional application, “the specification of the provisional must ‘contain a written description of the invention and the manner and process of making and using it, in such full, clear, concise, and exact terms,’ 35 U.S.C. 112¶1, to enable an ordinarily skilled artisan to practice the invention claimed in the nonprovisional application.” See MPEP Section 211.05. Therefore, the claim must be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, para. 1, for lack of adequate written description. 
Claims 9, 10, 16 and 17  recite parallel limitations, and thus, rejected for the same reasoning. The rest of the dependent claims are also rejected as being dependency upon the rejected base claims.
 [Note: If Applicant can identify the amended limitation “the first set of parameters comprises first information which indicates a first Orthogonal Frequency Division Multiplexing (OFDM) symbol and the second set of parameters comprises second information which indicates a second OFDM symbol” and “an identifier which consists of four bits which designates the first set of parameters among four candidate sets of parameters”” in the spec, Examiner requests the Applicant to identify the exact location.
If applicant is of the opinion that the written description of the specification already expressly/implicitly/inherently discloses the corresponding acts perform the claimed function, applicant should clarify the record by “stating on the record what corresponding acts, which are expressly/implicitly/inherently set forth in the written description of the specification, perform the claimed function”. ]
For the purpose of examinations, the examiner will interpret the claims as best understood.

                                                     Response to Arguments
11.	The applicant's arguments filed on 10/05/2022  regarding claims 2-22 have been fully considered but are moot in view of the new ground(s) of rejection. The rejection has been revised and set forth below according to the amended claims.

                                             Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

13.	Claim 2, 6, 9, 13, 16 and 20 are rejected under 35 U.S.C. 102(e) as being anticipated by Haghighat et al. (US 2012/0106465 A1), hereinafter "Haghighat".
Regarding claim 2, Haghighat discloses a communication method (Figs. 2, 4-5, exemplary embodiments implemented by a wireless transmit/receive device), comprising: 
receiving, at a terminal (Fig. 4, paragraph [0077], DCI payload carrying the PDSCH scheduling information), a first message, the first message comprising a first set of parameters and a second set of parameters (Fig. 4, paragraph [0077], DCI payload including E-PDCCH scheduling information such as, but not limited to Nstart, Nend, and RB assignment information), wherein the first set of parameters comprises first information which indicates a first Orthogonal Frequency Division Multiplexing (OFDM) symbol (Fig. 4, paragraph [0077], Nstart) and the second set of parameters comprises second information which indicates a second OFDM symbol (Fig. 4, paragraph [0077], Nend); 
receiving, at the terminal, third information through a control channel in a subframe (Fig. 4, paragraphs [0092], [0095], downlink control information (DCI) from the decoded PDCCH), the third information indicating the first set of parameters (Fig. 4, paragraphs [0092], [0095], decoded DCI including the scheduling information, and that the scheduling information including at least one of an Nstart, Nend, or resource block (RB) assignment information); 
determining, at the terminal, a starting OFDM symbol of a shared channel for data transmission (Figs. 2, 4, paragraphs [0057], [0077], fig. 2 illustrates example frequency domain multiplexing (FDM)-based and hybrid frequency domain multiplexing/time domain multiplexing (FDM/TDM)-based schemes for E-PDCCH) in the subframe based on the first information (Figs. 2, 4, paragraphs [0057], [0077], E-PDCCH scheduling information such as Nstart); and 
receiving, at the terminal (Figs. 2, 4, paragraphs [0057], [0077], extract the E-PDCCH information to derive some or all of the common and/or WTRU specific control information), data on the shared channel for data transmission in the subframe (Fig. 4, paragraphs [0057], [0077], E-PDCCH).  
Regarding claim 6, Haghighat discloses the first OFDM symbol and the second OFDM symbol correspond to different OFDM symbols in a subframe (Fig. 2, paragraphs [0057], [0077], frequency domain multiplexing (FDM)-based and hybrid frequency domain multiplexing/time domain multiplexing (FDM/TDM)-based schemes for E-PDCCH).

Regarding claim 9, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.

Regarding claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.

Claim Rejections - 35 USC § 103
14.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


15.	Claims 3, 4, 7, 8, 10, 11, 14, 15, 17, 18, 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haghighat et al. (US 2012/0106465 A1), hereinafter “Haghighat” in view of Miki et al. (WO 2011/021617 -pub date 02/24/2011; Note: US 2012/0163334 A1, a 371 application of WO 2011/021617  is cited herein as an English translation in this office action), hereinafter “Miki”.
	Regarding claim 3, Haghighat discloses the method according to claim 2.
	Haghighat does not explicitly disclose “the third information comprises an identifier which consists of four bits which designates the first set of parameters among four candidate sets of parameters”.
	However, Miki from the same or similar field of endeavor discloses the third information comprises an identifier which consists of four bits which designates the first set of parameters among four candidate sets of parameters (Fig. 16, paragraphs [0102], [0134], DCI structure as DCI field F1, carrier identification field (Carrier indicator) F2, PCFICH field F3, and user identification field F4; CRC portion masked with the user identifier (UE-ID) shown by 4 bits).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention was made to provide “the third information comprises an identifier which consists of four bits which designates the first set of parameters among four candidate sets of parameters” as taught by Miki, in the system of Haghighat, so that it would prevent the occurrence of a defect which is caused by properly receiving a downlink control signal while erroneously receiving assignment information indicative of the assignment position (Miki, paragraph [0009]).

Regarding claim 4, Haghighat discloses the method according to claim 2.
	Haghighat does not explicitly disclose “the control channel is a Physical Downlink Control Channel (PDCCH) and the shared channel for data transmission is a Physical Downlink Shared Channel (PDSCH)”.
However, Miki from the same or similar field of endeavor discloses the control channel is a Physical Downlink Control Channel (PDCCH) and the shared channel for data transmission is a Physical Downlink Shared Channel (PDSCH) (paragraph [0043], PDSCHs and the PDCCHs for the PDSCH are transmitted with the same and different component carriers).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention was made to provide “the control channel is a Physical Downlink Control Channel (PDCCH) and the shared channel for data transmission is a Physical Downlink Shared Channel (PDSCH)” as taught by Miki, in the system of Haghighat, so that it would prevent the occurrence of a defect which is caused by properly receiving a downlink control signal while erroneously receiving assignment information indicative of the assignment position (Miki, paragraph [0009]).

Regarding claim 7, Haghighat discloses the method according to claim 2.
While Haghighat implicitly refers to “the first information indicates at which OFDM symbol the shared channel for data transmission starts in the subframe” (Fig. 2, paragraphs [0057], [0077], frequency domain multiplexing (FDM)-based and hybrid frequency domain multiplexing/time domain multiplexing (FDM/TDM)-based schemes for E-PDCCH), Miki from the same or similar field of endeavor discloses the first information indicates at which OFDM symbol the shared channel for data transmission starts in the subframe (Fig. 16, paragraphs [0102], [0134], carrier number of the original component carrier assigned to the PDSCH associated with the PDCCH).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention was made to provide “the first information indicates at which OFDM symbol the shared channel for data transmission starts in the subframe” as taught by Miki, in the system of Haghighat, so that it would prevent the occurrence of a defect which is caused by properly receiving a downlink control signal while erroneously receiving assignment information indicative of the assignment position (Miki, paragraph [0009]).

Regarding claim 8, Haghighat discloses the method according to claim 2.
While Haghighat implicitly refers to “the first message comprises multiple sets of parameters, including the first set of parameters and the second set of parameters, and the third information comprises a predetermined number of bits which identifies the first set of parameters among the multiple sets of parameters” (Fig. 4, paragraph [0077], DCI payload including E-PDCCH scheduling information such as, but not limited to Nstart, Nend, and RB assignment information), Miki from the same or similar field of endeavor discloses the first message comprises multiple sets of parameters, including the first set of parameters and the second set of parameters, and the third information comprises a predetermined number of bits which identifies the first set of parameters among the multiple sets of parameters (Fig. 16, paragraphs [0102], [0134], DCI structure as DCI field F1, carrier identification field (Carrier indicator) F2, PCFICH field F3, and user identification field F4; CRC portion masked with the user identifier (UE-ID) shown by 4 bits).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention was made to provide “the first message comprises multiple sets of parameters, including the first set of parameters and the second set of parameters, and the third information comprises a predetermined number of bits which identifies the first set of parameters among the multiple sets of parameters” as taught by Miki, in the system of Haghighat, so that it would prevent the occurrence of a defect which is caused by properly receiving a downlink control signal while erroneously receiving assignment information indicative of the assignment position (Miki, paragraph [0009]).

Regarding claim 10, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.

Regarding claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.

Regarding claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 21, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.

Regarding claim 22, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.

Allowable Subject Matter
16.	Claims 5, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable under or contingent upon the following conditions :
(1) that the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims as presented by applicant and referenced herein,
(2) that the subject limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitation, any proceeding claim limitations, and any intervening claim limitations, and
(3) that all independent claims (2, 9 and 16) were amended with similar features and the amendments were submitted in a formal response.
The following is a statement of reasons for the indication of allowable subject matter: 
Prior art reference Montojo et al. (US 2011/0103286 A1), hereinafter “Montojo” discloses the of parameters includes information related to Multicast-Broadcast Single Frequency Network (MBSFN) transmission (Fig. 7, paragraphs [0066], [0070], data region 704 may carry traffic (e.g., MBSFN symbols and MBSFN reference signals).
The prior art, however, neither explicitly teaches nor suggests “the first set of parameters includes information related to Multicast-Broadcast Single Frequency Network (MBSFN) transmission, and location information related to reference signals”, as recited by claims 5, 12 and 19.

Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414